Citation Nr: 0209216	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a cerebral concussion, currently evaluated as 10 
percent disabling.

2.   Entitlement to a rating higher than 0 percent for 
service-connected lumbosacral strain for the period preceding 
January 30, 2001.

3.  Entitlement to a rating higher than 20 percent for 
service-connected lumbosacral strain for the period beginning 
January 30, 2001.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a respiratory 
disorder.

7.  Entitlement to service connection for chronic fatigue.

8.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder has been 
submitted.

9.  Whether the Regional Office (RO) decisions to deny 
service connection, increased evaluations of service-
connected disabilities, and entitlement to individual 
unemployability were clearly and unmistakably erroneous.

10.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to July 
1977.

This appeal arises from a September 1996 decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied the appellant's 
claim for entitlement to an increased rating for service-
connected residuals of cerebral concussion, evaluated as 10 
percent disabling, denied entitlement to an increased rating 
for service-connected lumbosacral strain, evaluated as 0 
percent disabling, and denied a total rating based upon 
individual unemployability due to service-connected 
disabilities.  This appeal also arises from a May 1999 rating 
decision which denied entitlement to service connection for 
migraine headaches, a stomach condition, a respiratory 
condition, and fatigue; determined that new and material 
evidence sufficient to warrant reopening of the appellant's 
claim for entitlement to service connection for an acquired 
psychiatric condition, to include schizophrenia, had not been 
submitted; and found no clear and unmistakable error in 
previous rating decisions.

The Board remanded the appellant's claim to VARO for 
additional development in a December 1999 decision.  
Additional development was completed, and the appellant's 
claim has been returned to the Board for further adjudication.

VARO, in a September 2001 rating decision, granted the 
appellant an increased rating for his service-connected 
lumbosacral strain from 0 to 20 percent disabling, effective 
January 30, 2001.


FINDINGS OF FACT

1.  The appellant served on active duty from June 1976 to 
July 1977.

2.  The appellant's headaches as a residual of cerebral 
concussion have been described as muscle contraction or 
tension type headaches, manifested primarily by subjective 
complaints of daily headaches, with no evidence of dementia 
or neurological disability.

3.  The appellant does not have migraine headaches; and his 
headaches are not prostrating in character, and respond to 
medication.

4.  The appellant's low back pain, diagnosed as lumbosacral 
strain, included only subjective complaints of pain no 
restrictive range of motion due to pain preceding January 30, 
2001.

5.  The appellant's low back pain, diagnosed as lumbosacral 
strain, has included complaints of muscle spasms with pain, 
and no more than moderate limitation of motion beginning 
January 30, 2001.

6.  The appellant is receiving compensation for headaches as 
the result of his service-connected residuals of cerebral 
concussion, and does not have a separately diagnosed migraine 
headache disorder that was incurred during or as a result of 
his military service.  

7.  Competent medical evidence does not establish that the 
appellant has a stomach disorder that began during or as the 
result of military service.

8.  Competent medical evidence does not establish that the 
appellant has a respiratory disorder that originated during 
or as a result of his military service.

9.  Competent medical evidence does not establish that the 
appellant has chronic fatigue that originated during service.  

10.  In a decision dated March 1997, the RO denied service 
connection for an acquired psychiatric disorder, including 
schizophrenia.

11.  The evidence associated with the claims file subsequent 
to the March 1997 rating decision is duplicative or cumulative 
of previously submitted materials; is not probative of the 
issue presented; and, either alone or in conjunction with 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of the 
claim for service connection for an acquired psychiatric 
disorder.

12.  The appellant has failed to allege an error of fact or 
law in prior RO rating decisions that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

13.  The appellant is service-connected for residuals of 
cerebral concussion, evaluated as 10 percent disabling, 
lumbosacral strain, evaluated as 20 percent disabling, and 
bursitis of the knees evaluated as 0 percent disabling, with 
a combined rating of 30 percent.

14.  The medical and other evidence of record does not 
demonstrate that the appellant's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a cerebral concussion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 
4.124a, 4.130, Diagnostic Codes 8045, 9304 (2001).

2.  The criteria for a disability rating in excess of 0 
percent for lumbosacral strain for the period preceding 
January 30, 2001 have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.72 Diagnostic 
Codes 5292, 5293 (2001). 

3.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain for the period beginning 
January 30, 2001 have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.72 Diagnostic 
Codes 5292, 5293 (2001). 

4.  Chronic migraine headaches, separate from the appellant's 
service-connected residuals of cerebral concussion, were not 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1110 (West 1991); § 3.303 (2001).

5.  A stomach disorder was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
§ 3.303 (2001).

6.  A respiratory disorder was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
§ 3.303 (2001).

7.  The RO's unappealed March 1997 denial is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

8.  New and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§  5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156, 20.1103 (2001).

9.  A valid claim of clear and unmistakable error in prior RO 
rating decisions has not been presented.  38 U.S.C.A. § 5109A 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.105(a) (2001); 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).9.  

10.  The criteria for a total rating based upon individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statements of the 
Case, Supplemental Statements of the Case, Board remand, and 
development letters dated in October 1995 and January 1998 
issued during the pendency of the appeal, the appellant and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in 
February 1997, January 2001, and February 2001, and copies of 
these reports have been associated with the file.  Under 
these circumstances, the appellant has been made aware of the 
information and evidence needed to substantiate the claims, 
and there is no reasonable possibility that further 
assistance to the appellant will aid in substantiating his 
claims.  For these reasons, a remand is not necessary for 
further development to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).

The Board will first review the factual background of the 
appellant's claims.

Service medical records reveal that the appellant complained 
of diarrhea and vomiting of two days duration in January 
1977, diagnosed as gastroenteritis.  A February 1977 entry 
reported that the appellant complained of chest pains of one 
month duration in the cardiac area.  He denied shortness of 
breath.  His lungs were described as clear.  The assessment 
was of anxiety vs. musculoskeletal pain.  

A military hospitalization report for a period of admission 
from May 2, 1977 to May 4, 1977 revealed that the appellant 
was admitted after involvement in a head-on auto collision at 
a speed of about 6 miles per hour.  There was no loss of 
consciousness.  Significant physical findings were confined 
to the abdomen which revealed bilateral lower quadrant 
tenderness without masses.  The remainder of the examination 
was entirely normal.  Discharge diagnosis was of lower 
abdominal contusion and a closed head injury of mild degree.  
The appellant was discharged on a profile involving no heavy 
lifting or straining for a week.  A May 2, 1977 entry 
indicated that the appellant was involved in a head on 
collision.  He had no loss of consciousness and walked 
fifteen feet from the car and fell to the ground.  He 
complained of lower abdominal tenderness.  Bowel sounds were 
normal.  The examiner's impression was of a seat belt injury 
to the lower abdomen and a mild closed head injury.  A May 5, 
1977 entry reported that the appellant complained of pain 
post meds with lightheadedness.  He reported that the pain in 
his lower abdomen was decreasing.  The examiner observed 
tenderness in the post occipital area in the trapezius 
muscles, bilaterally.  Neuro examination was within normal 
limits.  The impression was of muscle strain.  

Four days later, May 9, 1977, the appellant had limitation of 
motion of the anterior flexion of the neck and complained of 
crepitance without neurological defect.  His abdomen was soft 
and nontender without masses.  The examiner's impression was 
that the appellant was healing.  On May 12, 1977, the 
appellant complained of a constant dull aching pain in his 
lower cervical and upper thoracic paravertebral muscles from 
C-6 to T-6.  There was minimal tenderness to palpation of the 
aforementioned area.  There was no radiation or paresthesias 
in the upper extremities.  Heat therapy and an ultrasound of 
the cervical area were planned.  A May 17, 1977 entry 
reported that the appellant complained of severe headaches, 
and back aches radiating from the cervical to the thoracic to 
the sacral region.  He indicated that he had been involved in 
an auto accident May 2, 1977 which caused abdominal wall 
contusion and that he was hospitalized for three days and 
discharged to duty.  He was on sick call May 12, 1977 with 
some of the symptoms reported above and treated with 
medication.  The examiner noted that the appellant had 
probably taken too many tablets, and that his commanding 
officer contacted him stating the appellant should be 
reevaluated because his duty performance had been severely 
impaired.  It was noted that the appellant was "knocked 
unconscious for awhile."  It was suggested that physical 
therapy be continued.  

On May 19, 1977, the appellant reported that pain continued 
in his head, shoulders, neck and back, and was not improved 
with medication.  The examiner observed that the appellant 
appeared depressed.  

A hospitalization report for a period of admission from May 
19, 1977 to May 21, 1977 revealed that the appellant was 
admitted for a diagnosis of headaches, confusion and 
disorientation suffered on occasions.  Physical examination 
and mental status were all within normal limits, except for 
his chief complaint of headache, and there was noted to be 
mild confusion and disorientation at times.  Physical 
examination was within normal limits except for muscle spasm 
noted in his upper thoracic and cervical area.  The appellant 
was referred to the San Diego Naval Hospital for consultation 
with the Neurology Department and the neurologist described a 
post-concussion syndrome.  He was returned from the San Diego 
Naval Hospital in satisfactory condition.  Discharge 
diagnosis was of cerebral concussion with post-concussion 
syndrome.  He was prescribed Tylenol for headache and 
Benadryl for sleep at night.  He was seen in neurosurgery on 
May 20, 1977.  He had symptoms concordant with a post-
concussive state and a negative neurologic exam, with no 
signs of increased intracranial pressure or localizing or 
lateralizing signs.  He had been having difficulty at his job 
as a typist which seemed to worsen his symptoms.  The 
examiner suggested limited duty by placing him on a less 
"stressful" job, symptomatic treatment, and supportive 
care.  On May 23rd the appellant reported trouble with 
dizziness and typing.  Neurological exam and Romberg were 
within normal limits.  A fifteen-day convalescent leave was 
recommended.

A chest x-ray taken in February 1977, following complaints of 
a history of chest pain on and off on the left chest wall of 
one month duration, revealed no significant abnormalities.  
In May 1977, x-rays of the appellant's chest, spine, skull, 
pelvis and right shoulder were normal.  X-ray of his abdomen 
revealed that intestinal gas pattern was normal.  Neither 
psoas shadow was definable.  The kidney images were obscured 
by feces.  The hepatic angle was preserved.  No intra-
abdominal masses or calcifications were noted.  The 
conclusion was of no diagnostic abnormalities on the plain 
film study of the abdomen.

A mental health evaluation was conducted May 26, 1977.  The 
appellant was referred because of behavior he was exhibiting 
secondary to a post concussion syndrome.  His medical 
symptoms were noted to include headaches, backache and 
periods of dizziness which were typical symptoms following a 
concussion, but the most salient difficulty was his lack of 
performance which he attributed to his medical symptoms.  
Nevertheless, interviews and psychological testing revealed 
an underlying desire on his part to be separated from 
service.  Consultations with his supervisor and OIC indicated 
prolonged poor performance and a tendency to complain that 
his physical problems prevented him from working.  However, 
the examiner noted that the appellant had received 
comprehensive medical treatment and it was determined that he 
was not experiencing a significant medical injury which would 
warrant medical separation and compensation.  
Psychologically, the appellant reported anxiety, paranoid 
ideation, impulsivity, and difficulties in dealing with 
authority figures and, most importantly, testing indicated a 
propensity for hypochondriasis and/or hysterical 
manifestations.  This factor added to his desire for 
separation and clearly indicated that it was not in his best 
interests to get well.  The examiner concluded that, even if 
the appellant were experiencing pain and discomfort, these 
physical manifestations would be exacerbated until he got 
what he really wanted, a discharge.  The examiner diagnosed 
immature personality and a separation from military service 
was recommended.

A June 3, 1977 military treatment entry reported that the 
appellant complained of intermittent sharp back pain of the 
thoracic and lumbosacral regions.  He was referred by his 
commander because of these symptoms and his inability to 
perform assigned duties adequately.  He complained of 
headaches and of back pain in the lumbosacral area.  
Examination was normal with the exception of slightly tender 
paravertebral muscles.  The assessment was of status post 
cerebral concussion, mild sprain, lumbosacral spine.  

The appellant's July 1977 military separation examination 
revealed that he complained of a history of recurrent back 
trouble, head injury, frequent or severe headache, dizziness 
or fainting spells, eye trouble, and frequent trouble 
sleeping, all of which referred to an auto accident.  The 
appellant's abdomen, musculoskeletal system, and neurological 
examination was normal.  A psychiatric evaluation revealed 
immature personality.  The examiner summarized that there 
were no physical or mental defects that would warrant 
separation.  

A VA neuropsychiatric/neurological examination was conducted 
in July 1979.  The appellant reported a history of a motor 
vehicle accident and stated that his main problem currently 
was that his back sometimes bothered him.  He claimed that he 
had occasional frontal headaches, sometimes two or three 
times a week for which he took aspirin.  He denied any other 
medical problems.  He walked with a normal gait, and stood on 
his heels and toes without difficulty.  Romberg test was 
negative, and finger to nose test was performed with good 
coordination.  There was noted to be some increased lordosis 
in the lumbar region.  The appellant was able to bend forward 
and laterally without restriction of motion and without any 
indication of involuntary muscle spasm.  The diagnosis was no 
neurological disease found.

VARO, in pertinent part, granted the appellant entitlement to 
service connection for residuals of cerebral concussion, 
evaluated as 10 percent disabling; and lumbosacral sprain, 
evaluated as 0 percent disabling in an August 1979 rating 
decision.

Another VA examination was conducted in August 1979.  The 
appellant was given psychological tests in connection with a 
request to evaluate any residuals of cerebral concussion.  
The appellant reported a history of a motor vehicle accident 
and claimed that he was unconscious for a short time and that 
he had had headaches since then for which Tylenol helped.  He 
indicated that he had headaches about every other day.  He 
also had complaints of backaches.  Testing revealed that the 
overall patterning of subtest scores was not suggestive of 
organic brain pathology of any significance.  His MMPI 
profile was of the 3, 1, 2 type, which is typically 
associated with individuals who have symptoms that are 
relatively restrictive and specific in location although 
there also may be complaints of agitation, confusion, 
forgetfulness and dizziness.  The examiner reported that his 
personality pattern was consistent with a functional 
explanation for his physical symptoms and noted that he was 
likely to be a very dependent individual who would be prone 
to use repressive defenses and passive modes of behavior 
along with a denial of emotional difficulties.  He concluded 
that the tests made it unlikely that there was any organic 
basis for his headaches on the basis of the cerebral 
concussion, and that they could represent a function 
consequence of the accident, although other factors of a 
situational nature were very likely involved.

VARO confirmed and continued the appellant's disability 
evaluation for residuals of a concussion and back injury in 
an October 1979 rating decision.

A VA hospitalization report for a period of admission from 
February 1986 to April 1986 was submitted, which indicated 
that the appellant was admitted after writing a check with 
insufficient funds and attempting to buy a Corvette claiming 
that God wanted him to have the car.  When the check was 
found to be invalid, the appellant began to throw things and 
was taken to jail for disorderly conduct.  Upon admission, he 
admitted to hearing voices.  He believed that people thought 
he was crazy.  He felt persecuted and thought people were 
trying to control his mind.  Physical examination was 
essentially within normal limits.  His condition slowly, but 
gradually improved.  Axis I diagnosis was schizophrenia, 
paranoid type, chronic, acute exacerbation.

VARO denied the appellant's claim for entitlement to service 
connection for a nervous disorder in a May 1986 rating 
decision.  

A November 1988 VA treatment entry indicated that the 
appellant complained of a burning pain in his stomach, 
especially after eating spicy food, of two months duration.  

VA treatment records dated in April 1989 revealed that the 
appellant was referred for treatment of his diagnosed 
paranoid schizophrenia.  However, he was first treated for 
his underlying physical conditions, including bronchitis and 
sinusitis, as he had no present manifestations of psychosis.  
He also complained of headaches, described as steady aches 
that lasted all day.  His paranoid schizophrenia was reported 
as apparently in remission at the time.  In May 1989, the 
appellant reported that he still had back, stomach, and chest 
pains.  He indicated that he was feeling stress from 
responsibilities of a family and inability to function well 
in his job.  He claimed that he slept better and that his 
thoughts were better organized on his current medications.  

VARO confirmed and continued its denial of service connection 
for a nervous condition in a May 1989 rating decision.

The Board likewise denied entitlement to service connection 
for a nervous disorder in an August 1990 decision.

March 1995 treatment records from the appellant's private 
physician, H. B., M. D., revealed that he was seen for 
monitoring of pain, and prescribed medication.  Dr. H. B. 
reported that the appellant claimed that his pain level was a 
ten, but that this was really not indicative of his pain.  
Dr. H. B. noted that he thought the appellant was psychotic 
and having episodes of psychosis.  

In October 1995, the appellant requested an appointment, 
complaining of bad migraines, stomach and back pain, and 
fatigue with lack of sleep at night.  An October 1995 VA 
treatment entry reported that the appellant complained of 
headaches of one year duration, stomachaches, and backaches.  
The assessment was of hypertension and musculoskeletal pain.

An October 1995 treatment entry from Longview Medical Clinic 
revealed that the appellant complained of a lump above his 
right eyebrow since 1977 which had grown gradually over the 
years with headaches during the past year.  A small lipoma 
was diagnosed.  An examination report revealed that the 
appellant requested a complete physical examination.  
Diagnoses included obesity; lipoma of the right forehead; 
chronic headaches; and no other disease found.  

An October 1995 examination report from Dr. H. B. reported 
that the appellant complained of neck pain, headaches, 
shoulder pain, mid-back, low back, knee and foot pain.  He 
had a history of paranoid schizophrenia in remission with 
high blood pressure, and a history of three motor vehicle 
accidents, the last being in 1989.  Dr. H. B. noted that the 
appellant had been evaluated by as many as 20 physicians and 
had been diagnosed as having chronic fatigue syndrome and 
chronic muscle spasms.  Examination revealed that the 
appellant had a somewhat anxious, somewhat flattened affect 
and was oriented times three. He had muscle pain, including 
in the lumbar area.  He was able to bend forward and backward 
without any difficulty, and was able to turn right and left 
without any difficulty.  He had good straight leg raising and 
shrug of shoulders.  Motor, sensory, reflexes and pulses were 
all within normal limits for the upper and lower extremities.  
The impression was of chronic migraine headaches; status 
post, post-traumatic stress syndrome of the head; muscle 
spasms; and paranoid schizophrenia.  

In a November 1995 patient questionnaire, the appellant 
reported migraine headaches, neck and back pain, pain in his 
knees, fatigue, muscles spasms, and "pins and needles" in 
his hands and feet.  He was followed from November 1995 
through January 1996.  

A November 1995 MRI requested by Dr. H. B. revealed a one-
centimeter suprasellar cyst with high protein contents as 
demonstrated by high intensity in the T1 and T2 weighted 
images.  The most likely diagnosis was reported as Rathke's 
cyst, and the differential diagnosis was of epidermoid cyst.  
A November 1995 x-ray of the appellant's lumbosacral spine 
was unremarkable.

A December 1995 letter from Dr. H. B was submitted.  He 
reported that the appellant was examined that day and 
indicated a "whole host of somatic complaints" on his 
medical sheet.  The appellant provided a history of a motor 
vehicle accident during service.  He indicated that he had 
had an increasing soft tissue mass in his right 
frontotemporal area.  He also indicated that he had had 
headaches ever since the accident, which were described as 
right frontal area of a frequent pounding or sometimes sharp 
nature.  Noise tended to aggravate his headaches.  He took 
Tylenol, up to 4 pills, for relief.  He also related some 
degree of memory difficulties.  He claimed that after another 
motor vehicle accident in 1989, he had neck and back injuries 
for which he received Social Security disability benefits.  
On examination, the appellant had normal speech and cranial 
nerve function.  He was answering questions that seemed to 
show some degree of cognitive slowness, and memory retrieval 
was not really normal.  Motor and sensory examination was 
normal.  Gait was normal.  MRI of his head revealed evidence 
suggestive of a possible right-sided small sphenoid sinusitis 
problem.  He also had evidence of a right frontotemporal 
subcutaneous lipoma and a cystic type lesion lying on the 
suprasellar area and immediately below the optic nerves and 
optic chiasm (without any definite optic nerve compression) 
but with this lying immediately above the pituitary gland and 
being compatible with a Rathke's pouch cyst lying within the 
infundibular stalk of the pituitary gland.  The impression 
was of Rathke's cleft cyst; right frontotemporal subcutaneous 
lipoma; possible right sphenoid sinusitis; chronic recurring 
right sided headaches; status post closed head injury with 
possible chronic post concussion type headaches; possible 
visual field deficits secondary to Rathke's cleft cyst.  

VARO denied the appellant an increased rating for his 
service-connected residuals of cerebral concussion, evaluated 
as 10 percent disabling, and for his lumbosacral strain, 
evaluated as 0 percent disabling, in a March 1996 rating 
decision.

In a September 1996 rating decision, VARO again denied 
entitlement to an increased rating for the appellant's 
service-connected residuals of cerebral concussion, evaluated 
and 10 percent disabling, and for his lumbosacral strain, 
evaluated in as 0 percent disabling; and denied entitlement 
to a total rating based upon individual unemployability.

A VA joints examination was conducted in February 1997.  The 
appellant complained of severe constant pain in his lower 
back that was aggravated by standing, walking and lying down.  
Examination revealed a rather large endomorphic male who had 
a flat affect.  He seemed to be slow to respond to commands 
such as to hang up his clothes.  He did not respond very well 
when asked to squat or perform other activities during the 
examination which suggested that there was some cognitive 
deficit.  He could walk on his toes and heels.  He could 
fully squat and had negative Trendelenburg.  He was able to 
dress and undress himself.  He was able to get in and out of 
the examining room chair without difficulty.  He was able to 
get on and off the examining room table without difficulty.  
His gait was normal.  Examination of his spine demonstrated 
normal contours.  There was no deformity, no perivertebral 
muscle spasms and no rigidity.  He had global spine 
tenderness.  Lumbar flexion was 90 degrees; extension was to 
30 degrees; left lateral lumbar flexion was 30 degrees and 
right lateral lumbar flexion was 30 degrees.  Rotation of the 
lumbar spine was 40 degrees to the left and 40 degrees to the 
right.  He had difficulty understanding that the examiner 
wanted him to rotate his spine, but with coaxing and help he 
was able to do it.  This again suggested some cognitive 
deficit.  Hip sensation was normal and he had no evidence of 
atrophy or weakness or muscle wasting.  During lumbar range 
of motion there was no manifestation of pain.  Sitting, 
distracted straight leg raising was done easily to 90 degrees 
bilaterally without any manifestation of pain, yet in the 
supine position the appellant demonstrated dramatic pain 
response at about 40 degrees bilaterally.  This was felt to 
represent exaggerated non-organic pain response.  In regard 
to the appellant's overall response to pain, he demonstrated 
what was considered to be overt pain behavior, which was 
inappropriate, to exaggerated pain response.  He did 
demonstrate grimacing and sighing throughout the examination 
and some guarding.  The examiner noted that these behaviors 
in this particular person may be secondary to his closed head 
injury and would have to be addressed by the neurologist.  In 
a non-head injured person they would be considered non-
organic and inappropriate.  The examiner believed that there 
was no restrictive range of motion due to pain.  X-rays of 
the appellant's lumbar spine were ordered which revealed a 
normal lumbar spine.  The impression was of a history of 
lumbar strain without significant objective abnormalities on 
examination; and arthralgia of the knees bilaterally with a 
history of knee injury without any significant objective 
abnormality on this examination.  The examiner reported that 
pain of course cannot be quantified nor can its effect on 
function be quantified.  However, he reported that there was 
no organic objective evidence that the appellant had 
significant pain, nor was there any organic objective 
evidence to suggest that the pain would interfere with his 
activities.  In the examiner's opinion the effects of pain 
would be minimal.  

A VA examination for diseases or injuries to the brain was 
also conducted in February 1997.  The examiner noted the 
conflicted reports in the record regarding whether the 
appellant lost consciousness at the time of the automobile 
accident in 1977.  The appellant claimed that ever since the 
accident, he had had severe constant headaches.  The examiner 
pointed out that, interestingly, another note in his medical 
record indicated that the appellant had been a headachy 
person even during his adolescent years, but not so 
frequently.  The appellant described his headaches as right 
sided.  He pointed to the exact area where he hurt his head 
and where a subdermal cyst was noted.  He could not give much 
of a specific description about his headache.  He was unable 
to report any aura, no throbbing was reported, no slashing of 
the face, no photophobia, and the quality of pain was 
described as just "if somebody pushed my head."  The 
examiner noted that this was a very nonspecific headache 
description and did not fit into any of the headache types, 
but that the appellant did have some suboccipital discomfort 
which was more characteristic to the so called muscle 
contraction or tension type of headache.  The appellant did 
have some orthopedic aches and pain.  He had not had major 
medical conditions or surgeries, but lately had developed 
high blood pressure for which he took medication.  He also 
participated in psychiatric treatment.  The appellant stated 
that he last worked in a residential home for the mentally 
ill, but that the job made him nervous and he was dismissed 
and had not worked for 3 or 4 years.  He could not provide 
any good reason for remaining idle.  He only made reference 
to his daily headaches.   He reported that he took Ibuprofen 
for his headaches and Zantac, an anti-ulcer medication, and 
an antihypertensive medication which he could not recall.  

Neurological examination revealed no psychiatric 
manifestation.  No psychiatric examination was requested and 
none was performed, but during the examination the impression 
was that the appellant may have some schizoid personality.  
The examiner noted that it was impossible to make a statement 
of whether this could be the result of his automobile 
accident, which he doubted, or whether it stemmed from his 
personal description with some later manifestations.  The 
appellant's neurological examination was completely normal, 
but he searched for some kind of problems and asked the 
examiner to palpate his muscles which were completely normal.  
The appellant, however, pointed out that he was a "softee", 
and again attributed his idling muscularity and weak 
condition to his automobile accident.  The examiner noted 
that prior examinations had also indicated a normal 
neurological examination, one of which was done shortly after 
his automobile mishap.  Cranial nerve examination also showed 
no abnormalities.  Fundoscopic examination was completely 
normal.  Motor functions were well within normal limits but 
performed in a clumsy slow manner.  Sensory modalities were 
all normal.  Reflex pulses were present over the upper 
extremities, knee reflexes could be elicited with traces, and 
ankle reflexes were normal.  The appellant maintained good 
equilibrium, and a normal gait, and Romberg test was 
negative.  In summary, the examiner noted certain doubts that 
the appellant's headache symptoms were physically related to 
the accident.  It appeared to the examiner that the appellant 
was suffering from subjective pain syndrome which is seen in 
some accident cases, particularly when legal involvement of a 
compensation request or similar demands are present.  He 
pointed out that these were not cheating and conscious 
falsifications on the part of the appellant but a kind of 
psychological manufacturing.  It was so-called wishful 
thinking.  He noted that this was an opinion only, and that 
pain, as such, can not be physically examined but is based on 
neurological examination, and he did not see the bases of 
such physical pain.  Diagnoses were of normal neurological 
examination and suspected schizoid personality.

In a March 1997 rating decision, VARO, in pertinent part, 
continued denial of the appellant's claim for entitlement to 
an increased rating for residuals of cerebral concussion, 
evaluated as 10 percent disabling; lumbosacral strain, 
evaluated as 0 percent disabling; and found that new and 
material evidence adequate to reopen the appellant's claim 
for entitlement to service connection for schizophrenia and a 
personality disorder had not been submitted; and denied 
entitlement to individual unemployability.

The appellant failed to report for a scheduled VA examination 
in February 1998.

In a May 1999 rating decision, VARO denied the appellant's 
claim for entitlement to service connection for migraine 
headaches, a stomach condition, a respiratory condition and 
fatigue.  No new and material evidence sufficient to reopen 
his claim for an acquired psychiatric condition, including 
schizophrenia, was found.  And, VARO found no clear and 
unmistakable error in its prior decisions to deny service 
connection, increased evaluations of service-connected 
disabilities, and entitlement to a total disability rating 
based upon individual unemployability.

In a December 1999 decision, the Board remanded the 
appellant's claim for an increased evaluation for the 
residuals of a cerebral concussion, evaluated as 10 percent 
disabling, for lumbosacral strain, evaluated as 0 percent 
disabling, and entitlement to a total rating based upon 
individual unemployability, for additional development.

The appellant's Social Security disability records were 
associated with his claims file.  His July 1991 psychiatric 
review indicated a diagnosis of paranoid schizophrenia with 
his major areas of impairment lying in categories of social 
interaction and adaptation.  His secondary diagnosis was of 
hypertension.  An April 2000 psychiatric evaluation indicated 
that the appellant complained of migraine headaches, back 
pain, knee pain and gout.  Axis I diagnosis was of 
schizophrenia, chronic paranoid type by history, in fair 
remission on medication except for reported hallucinations.  
Axis III diagnoses included obesity by observation; and 
hypertension, gout, back problems, knee problems, migraine 
headaches by history.  

VA treatment records dated from October 1995 to February 2000 
were also submitted.  

A January 2001 VA x-ray of the appellant's lumbar spine 
revealed a normal spine series.

A VA general medical examination was conducted on January 30, 
2001.  On respiratory examination, the appellant reported 
that he had been short- winded for the last year or two and 
that he had quit smoking three years earlier.  He denied any 
gastrointestinal complaints.  Regarding neuropsychiatric 
evaluation, the examiner referred to the neurological 
examination, and mental health and post traumatic stress 
disorder examination.  He noted that the appellant had 
obvious significant psychiatric abnormalities and that the 
medical history suggested that the appellant had a somatoform 
disorder in addition to, or as part of these.  The examiner 
observed that the appellant's posture and gait were somewhat 
slow, apparently due to his obesity.  The appellant's obese 
chest wall resulted in impaired percussion note and decrease 
in the intensity of breath sounds, but there were no rales, 
rhonchi, or wheezes.  The appellant had no gastrointestinal 
complaints.  Although the examiner deferred to the 
appellant's neurological and post traumatic stress disorder 
examinations, he noted that the appellant had obvious 
significant psychiatric abnormalities and the medical history 
suggested that he had a somatoform disorder in addition or as 
part of these.  On examination, the examiner observed that 
the appellant appeared to have some pain.  He had a flat 
affect and did not have the usual animation.  He had very 
little spontaneity.  He was fully oriented, however.  Posture 
and gait were somewhat slow which was apparently related to 
obesity.  There was an almost flat, but minimally raised area 
in the right temple area, which was compatible with lipoma, 
which was soft and freely movable.  Subjectively, this was 
tender.  There was also a sebaceous cyst on the left side of 
the posterior torso and when asked, the appellant, indicated 
that this was tender.  The examiner noted that, incidentally, 
the appellant also indicated tenderness whenever he asked 
about any palpation of any portion of his body.  The 
appellant had an obese chest wall which resulted in impaired 
percussion note and decrease in the intensity of the breath 
sounds, but there were no rales, no rhonchi, and no wheezes.  
The appellant had generalized subjective tenderness of the 
abdomen with no guarding.  Organs were palpable, and no real 
tenderness was felt to be present.  Diagnoses included 
obesity; hypertension; sebaceous cyst of the posterior torso; 
lipoma of the right forehead; refractive error and 
presbyopia; and acute rhinitis.

Examination of the appellant's back was performed.  The 
examiner noted that previous x-rays of the lumbar spine were 
within normal limits.  The appellant claimed that he injured 
his back in a motor vehicle accident in service.  He claimed 
that he had been told he had a herniated disc.  He reported 
that he reinjured his back in 1989, at which time he was 
placed on disability by the Social Security Administration.  
He reported constant pain in his low back with burning and an 
uncomfortable feeling.  He stated that the pain radiated up 
to his head and caused him to have headaches.  He had 
weakness and stiffness in his lower back with fatigability 
and lack of endurance.  Treatment of the low back had 
consisted of chiropractic treatment and pain medications.  He 
was vague about how often he took pain medicines, but 
probably at least daily.  The examiner reported that it was 
difficult to tell whether there were flare-ups with low back 
pain or not, but probably so, of undetermined frequency and 
related to picking up heavy things or overexerting himself.  
The alleviating factors were apparently taking it easy.  The 
appellant stated that the worst periods lasted two to three 
days at which time he would just lie down and try to see his 
chiropractor and use heat and cold treatments.  He did not 
wear a brace or use crutches or canes.  He had no history of 
surgery to his low back.  Functional limitations included 
difficulty bending over, pain on walking, the ability to do 
only a little running or jogging, no heavy lifting of 40 to 
50 pounds or more, no heavy carrying, no crawling, and pain 
on bending over.  

The examiner observed that the appellant was obese.  He had 
no scoliosis, lordotic or kyphotic curves.  There was 
subjective tenderness over the spine on palpation, as there 
seemed to be when the examiner palpated any other portion of 
the body.  There did seem to be some paralumbar muscle spasm 
present.  Sciatic notches were apparently not truly tender, 
although the appellant stated that it hurt whenever the 
examiner palpated any portion of his body.  The sacroiliac 
joints were probably not truly tender, although the appellant 
again stated that it hurt whenever he palpated any portion of 
the body.  Neurological examination of the lower extremities 
was normal with normal and symmetrical reflexes.  Sensory 
examination was apparently intact.  Range of motion revealed 
forward bending of 0 to 60 degrees with subjective pain, 
backward bending 0 to 30 degrees with subjective pain, right 
lateral bending 0 to 30 degrees with subjective pain, left 
lateral bending 0 to 30 degrees with subjective pain, right 
rotation 0 to 40 degrees with subjective pain and left 
rotation 0 to 40 with subjective pain.  Straight leg raising 
and many other manipulations induced pain.  Diagnoses 
included low back injures by motor vehicle accidents in 1977 
and 1989, by history, and chronic lumbar strain.  

Neurological evaluation was also performed.  The appellant 
provided a history of motor vehicle accident with an unknown 
period of unconsciousness.  However, he guessed that it was 
at least five or six hours.  He claimed that he had problems 
remembering and constant headaches.  He described the 
headaches as being constant since the accident.  He claimed 
that it was as if he were punched on the right frontal or 
temporal area and that that was where his head hurt most of 
the time.  He stated that his headaches were sharp, burning, 
aching, and sometimes throbbing.  He claimed that he had been 
told that he possibly had a brain tumor or brain syndrome.  
He denied any history of seizures or convulsions, or 
paralysis.  He also indicated his previous diagnosis of 
paranoid schizophrenia and reported that he had not been 
taking his psychiatric medication since he ran out.  He 
reported no particular other accompanying symptoms with the 
headaches, no nausea, no vomiting, no scotomata, and no 
particular avoidance of noise or lights.  The examiner 
observed that the appellant had a flat affect, but was fully 
oriented.  He was actually a reasonably good history giver on 
repeated questioning.  Cranial nerves II through XII seemed 
to be intact, although funduscopic examination was not done 
due to the small pulmonary size.  There was no gross 
abnormality of the visual field.  Body motion was done in a 
well-coordinated fashion, and he was able to do rapid 
repetitive motions satisfactorily of both the right and the 
left extremities.  There was no tremor of the extremities or 
of the face.  Motor system seemed to be intact with good 
strength in the upper and lower extremities and symmetrical 
strength on the right and the left.  His gait was somewhat 
slow and waddling, probably due to the morbid obesity.  
Reflexes were 1-2+ and equal bilaterally with a negative 
Hoffman reflex, and absence of Babinski sign.  Sensory 
examination seemed intact.  There was a somewhat flattened 
and raised area on the right temporal area which was freely 
mobile and soft and compatible with a lipoma.  This area was 
tender to palpation subjectively, as was most to the other 
areas of the body when palpated by the examiner.  Diagnoses 
included concussion, motor vehicle accident in 1977; chronic 
headaches; and suprasellar cyst by magnetic resonance 
imaging.  The examiner opined that the appellant's chronic 
headaches were at least as likely as not related to the 
concussion in 1977; that his schizophrenia was not likely 
related to service-connected conditions; and that his 
service-connected conditions did not result in 
unemployability, but that his obesity would limit 
employability to jobs not requiring hard physical exertion.

A VA post traumatic stress disorder examination was likewise 
conducted in February 2001.  The appellant did not 
spontaneously mention any post traumatic stress problems 
associated with motor vehicle accidents in the past, except 
that he was afraid of others and that cars that might hit 
him.  The MCMI-II was administered and the results were 
consistent with an attempt to place himself in a bad light.  
The results were very consistent with personality disorder 
with schizoid, avoidant scale elevations, and under 
personality pathology, schizotypal.  There was also some 
evidence of self-defeating behavior.  Inventory scales 
revealed that, although he had many elevations through the 
clinical scales, including trauma and dysphoria, the 
inconsistent response was very high.  Therefore, the results 
were considered to be invalid due to inconsistent responding.  
In summary, the psychological testing indicated some 
difficulty following directions and an attempt to place 
himself in a negative light, as is often found in disability 
evaluations.  The examiner concluded that the appellant 
seemed to have more of a simple phobia related to driving and 
not post traumatic stress disorder per se.  He indicated that 
the appellant was also reporting flashbacks of war 
experiences when he was in peacetime service with no evidence 
of combat.  The examiner reported that paranoid 
schizophrenia, of course, could have impacted upon this 
reported flashback.  With regard to unemployability, such as 
given by the Social Security Administration, it seemed that 
the appellant would be at risk in employment situations, 
despite the fact that functionally he seemed to do fairly 
well, as evidenced by his marriage and free association with 
his family.  He seemed to be avoidant and rather schizoid.  
The examiner's suspicion was that the appellant's affect was 
better than was indicated in the assessment, but nonetheless, 
the appellant would have much difficulty in employment.  Axis 
I diagnosis was of schizophrenia, paranoid type, untreated at 
present due to not coming for appointments, and elements of 
simple phobia.

A VA skull series and lumbar spine x-rays were normal in 
February 2001.

Private treatment records from the Texas Rehabilitation 
Commission, dated from September 1987 to July 1991, were 
submitted which indicated that the appellant reported no 
physical abnormalities in September 1987, but had indicated 
schizophrenia in his report of general physical examination 
to the Vocational Rehabilitation Division.  A June 1991 
letter from W. B. L., M.D., indicated that the appellant 
claimed that he thought he had a "lung problem" and talked 
about having sinusitis and bronchitis as a consequence of 
having worked as a spray painter.  He also complained of 
headaches, dizziness and muscle spasms.  Dr. W. B. L. 
concluded that the appellant had a chronic paranoid 
schizophrenic disorder which was not in remission.  A July 
1991 evaluation report indicated that the appellant 
complained of low back and neck pain with stiffness most of 
the time.  X-ray of the lumbar spine revealed no joint space 
narrowing or arthritic change and the assessment was of 
chronic back pain secondary to muscle strain.

Private records from Good Shepard Family Medical Center, 
dated from December 1996 to January 2000, reported that the 
appellant was seen for bronchitis and chronic headaches in 
December 1996.  A diagnosis of chronic pain syndrome was 
provided in December 1998.  In December 2000 a diagnosis of 
upper respiratory infection was indicated.

Private treatment records, dated from August 1997 to March 
2000, from Bowen Chiropractic were submitted which revealed 
that the appellant complained of low back pain, headaches and 
fatigue.

VARO, in pertinent part, granted the appellant an increased 
rating for his service-connected lumbosacral strain from 0 to 
20 percent, effective January 30, 2001.

A copy of an affidavit signed by the appellant's father, 
brother, friend and wife, dated in May 2002, was submitted.  
The affidavit indicated that the appellant received "severe 
head trauma" which "damaged his brain" as the result of an 
auto accident in service, and that he had not been able to 
"substantively" gain and maintain successful employment.  

At his May 2002 hearing on appeal, the appellant testified 
regarding his claim.  He reported that he had an accident and 
was hospitalized during service.  He claimed that afterwards 
he had dizziness, fainting spells, memory loss, and back 
trouble.  He indicated that he currently had constant pain in 
his back and that he could not lift more than 10 or 20 
pounds.  He also claimed that he could hardly sleep from the 
pain and was unable to work as a laborer.  He indicated that 
he believed that he needed a back brace.  Regarding his 
cerebral concussion residuals, the appellant claimed that he 
had memory loss and headaches all the time that were 
sometimes severe.  He claimed that he had dementia; motor and 
sensory deficits; mental function and psychiatric 
manifestations; and disturbance of gait and vision.  He 
testified that he had not worked for 10 years as the result 
of his service-connected disabilities.  He reported severe 
headaches on the right side of his head with dizziness and 
nausea as the result of his accident during service.  He 
claimed that the first time a doctor mentioned migraine 
headaches was in 1995.  He also testified that he had a 
stomach condition that developed in service as the result of 
the motor vehicle accident.  He denied current treatment for 
a stomach condition, but claimed that he still had stomach 
pain and upset.  Regarding his respiratory condition, the 
appellant testified that he had pain and pressure in his 
chest due to the auto accident in service.  He claimed that 
he did not know the diagnosis of his chest pain.  The 
appellant reported that he also had fatigue as the result of 
the accident during service.  He claimed that he was tired 
all of the time.  He indicated that Dr. H. B. gave a 
diagnosis of chronic fatigue due to head trauma in 1995.  He 
also testified that he had dementia and cognitive deficits as 
the result of head trauma in service.  In reference to his 
claim of clear and unmistakable error, the appellant claimed 
that he did not believe that Dr. H. B.'s medical evidence had 
been considered, therefore there had to be clear and 
unmistakable error because "frequent and severe" headaches 
in service is the same thing as migraine headaches.

Increased Ratings

In evaluating the appellant's request for increased ratings, 
all of the medical evidence of record, including the 
appellant's relevant medical history is considered.  38 C.F.R. 
§ 4.2 (2001); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  The provisions of 38 C.F.R. § 4.1 (2001) 
require that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Terms such as "mild", "moderate" and "severe" are not 
defined in VA regulations.  Rather than applying an inflexible 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).  It should also be noted 
that the use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
the appellant's service-connected lumbosacral strain is 
musculoskeletal in nature, it must be evaluated within the 
framework established by the Court in DeLuca.

1.  Entitlement to an increased rating for service-connected 
residuals of a cerebral concussion, currently evaluated as 10 
percent disabling.

Diagnostic Code 8045, brain disease due to trauma, provides 
that purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis etc., following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

In this case, the evidence reflects that the appellant claims 
that he has constant headache pain which has been attributed 
to head injury.  Pain may provide a basis for a compensable 
disability rating.  Swallowed v. Brown, 10 Vet. App. 93, 98 
(1997).  The Board has carefully considered the appellant's 
testimony to the effect that he has functional impairment 
from headache pain that interferes with his ability to work.  
38 C.F.R. § 4.10.

Evidence of record shows that the appellant has complained of 
headaches which occur on a daily basis.  In August 1979, the 
VA examiner noted that the appellant's personality pattern 
was consistent with a functional explanation for his physical 
symptoms, and doubted any organic basis for his headaches on 
the basis of the cerebral concussion; but indicated that they 
could represent a functional consequence of the accident, 
although other factors of a situational nature were very 
likely involved.  A July 1991 psychiatric review for Social 
Security disability merely indicated migraine headaches "by 
history."  Although the appellant's private physician Dr. H. 
B. provided an impression of chronic "migraine" headaches 
in October 1995, he subsequently reported chronic recurring 
right-sided headaches and status post closed head injury with 
possible chronic post concussion type headaches in December 
1995.  The VA examiner in February 1997, after having 
reviewed the appellant's medical record, noted that the 
appellant was unable to report any aura, throbbing, slashing 
of the face, or photophobia, and simply described the pain as 
"if somebody pushed on my head."  He concluded that this 
was a very nonspecific headache description and did not fit 
into any of the headache types, but that the appellant did 
have some suboccipital discomfort which was more 
characteristic to the so called muscle contraction or tension 
type of headache.  He summarized certain doubts that the 
appellant's headache symptoms were physically related to the 
accident, but rather indicated a subjective pain syndrome.  
There is no medical evidence of a neurological disorder or 
dementia.  Although the appellant has related other symptoms 
to his headache disability, including dizziness and nausea, 
none of the objective medical evidence shows that these 
complaints are related to his service-connected concussion 
residuals.  Only the headaches have been recognized as a 
residual of the inservice cerebral concussion.

Primarily, the appellant's disability consists of the purely 
subjective complaint of headaches, recognized as symptomatic 
of brain trauma under Diagnostic Code 8045, which allows for 
a rating of 10 percent and no more under Diagnostic Code 
9304.  After a careful review of the evidence, it is found 
that entitlement to an evaluation in excess of 10 percent on 
a schedular basis is not warranted.  There is no evidence 
that the veteran has been diagnosed with multi-infarct 
dementia; therefore, there is no basis to grant an evaluation 
in excess of 10 percent pursuant to Diagnostic Code 9304.  
Furthermore, there is no medical evidence of purely 
neurological disabilities symptomatic of brain trauma; thus, 
a higher rating than 10 percent would not be warranted under 
any diagnostic code dealing with such disabilities.  See 38 
C.F.R. 4.24a, Diagnostic Code 8045.

The Board also finds that diagnostic codes other than 8045 do 
not provide a basis to assign an evaluation higher than the 
10 percent evaluation currently in effect. Diagnostic Code 
8100 contemplates migraine headaches, and a 30 percent rating 
may be assigned for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months. The evidence does show that the appellant has 
reported having headaches every day, described as manifesting 
continuous pain.  However, the evidence does not suggest that 
the appellant's headaches are of such severity as to be 
considered characteristic-prostrating attacks as required for 
a 30 percent rating under Diagnostic Code 8100.  38 C.F.R. 
4.124a, Diagnostic Code 8100.

Accordingly, the preponderance of the evidence is against a 
rating higher than 10 percent for headaches as a residual of 
cerebral concussion, and the claim must be denied.  Thus the 
benefit of the doubt rule is not for application. 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Application of the extraschedular provision is also not 
warranted in this case.  38 C.F.R. § 3.321(b) (2001).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits, or the Director of Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

2.   Entitlement to a rating higher than 0 percent for 
service-connected lumbosacral strain for the period preceding 
January 30, 2001.

3.  Entitlement to a rating higher than 20 percent for 
service-connected lumbosacral strain for the period beginning 
January 30, 2001.

A 10 percent disability rating is warranted for slight 
limitation of motion, a 20 percent disability evaluation is 
warranted for moderate limitation of motion, and a 40 percent 
disability rating is warranted for severe limitation of motion 
of the lumbosacral spine.  38 C.F.R. § 4.72 Diagnostic Code 
5292 (2001).  

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability evaluation.  A 20 percent 
disability evaluation is assigned for lumbosacral strain with 
muscle spasm on extreme forward bending or loss of lateral 
spine motion.  Severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion is assigned a 
40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).
 
The schedular criteria for intervertebral disc syndrome call 
for a 10 percent disability rating for mild symptoms; a 20 
percent disability rating for moderate symptoms, with 
recurring attacks; a 40 percent disability rating for severe 
symptoms, with recurring attacks and intermittent relief; and 
a 60 percent disability rating for pronounced manifestations, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.72 Diagnostic Code 5293 (2001).

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a 
Diagnostic Code 5010 (2001).  The schedular criteria for 
degenerative arthritis established by x- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
evaluation is warranted for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups; and a 20 percent disability evaluation is 
warranted for involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. 4.71a Diagnostic Code 5003 (2001).  
It is noted that the 10 percent ratings based on x-ray 
findings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 5003 (2001).

As mentioned, the Court has held that VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  In DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court held that codes that 
provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to such 
factors as pain, weakened movement, excess fatigability, and 
incoordination).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted, including during flare-ups.

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code.  VAOPGCPREC 36-97, 
(December 12, 1997).

A review of the medical evidence preceding January 30, 2001 
indicates that manifestations of the appellant's service-
connected lumbosacral strain warrant no more than a 0 percent 
disability evaluation.  38 C.F.R. § 4.7, 4.72 Diagnostic Code 
5292 (2001).  The appellant was able to bend forward and 
backward and turn right and left without any difficulty in 
October 1995.  In February 1997, the examiner reported that 
he had no restrictive range of motion due to pain.  There was 
no deformity, no perivertebral muscle spasms and no rigidity.  
He had global spine tenderness.  Lumbar flexion was 90 
degrees; extension was to 30 degrees; left lateral lumbar 
flexion was 30 degrees and right lateral lumbar flexion was 
30 degrees.  Rotation of the lumbar spine was 40 degrees to 
the left and 40 degrees to the right.  X-rays of the lumbar 
spine were normal, and the impression was of a history of 
lumbar strain without significant objective abnormalities on 
examination.  There was no limitation of motion, 
characteristic pain on motion, or mild symptoms of 
intervertebral disc syndrome warranting a compensable 
disability evaluation.  38 C.F.R. § 4.71a, 4.72 Diagnostic 
Codes 5010, 5292, 5293 (2001).

At the time of a January 30, 2001 VA examination, review of 
the medical evidence indicates that manifestations of the 
appellant's service-connected lumbosacral strain warranted a 
20 percent disability evaluation for moderate limitation of 
motion.  38 C.F.R. § 4.72 Diagnostic Code 5292 (2001).  There 
was subjective tenderness over his spine on palpation and 
seemed to be some paralumbar muscle spasm present.  Range of 
motion of the lumbar spine was forward bending from 0 to 60 
degrees, backward bending from 0 to 30 degrees, right lateral 
bending from 0 to 30 degrees, left lateral bending from 0 to 
30 degrees, right rotation from 0 to 40 degrees, and left 
rotation from 0 to 40 degrees.  The examiner opined that the 
appellant probably had flare-ups of undetermined frequency 
related to picking up heavy things or overexerting himself.  
Functional limitations included difficulty bending over, pain 
on walking, the ability to do only a little running or 
jogging, no heavy lifting of 40 to 50 pounds or more, no 
heavy carrying, no crawling, and pain on bending over.

However, a review of the medical evidence does not indicate 
limitation of motion of the lumbar spine warranting more than 
a 20 percent disability evaluation for moderate limitation 
from January 30, 2001.  38 C.F.R. § 4.72 Diagnostic Code 5292 
(2001).  The appellant has had no treatment for his back that 
would indicate severe limitation of motion warranting a 40 
percent disability evaluation under diagnostic code 5292.  
Also, no more than a 20 percent disability evaluation is 
warranted pursuant to Diagnostic Code 5295.  The appellant 
has not had severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion which would 
warrant a 40 percent disability evaluation.  X-rays have 
revealed no significant pathological findings.

Further, the appellant has had no more than moderate symptoms 
warranting a 20 percent rating under 38 C.F.R. § 4.72 
Diagnostic Code 5293 (2001).  A 40 percent disability rating 
under Diagnostic Code 5293 would require severe symptoms with 
recurring attacks and intermittent relief.  

Accordingly, the preponderance of the evidence is against his 
claim for a disability rating greater than 0 percent 
preceding January 30, 2001 for service-connected lumbosacral 
strain, or greater 20 percent from January 30, 2001.

Consideration has been given regarding whether the factors 
addressed at 38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the 
grant of a higher evaluation.  See DeLuca v. Brown, 8 Vet. 
App. 202, 205-207 (1995).  However, the clinical evidence 
does not reflect that fatigability, weakness, incoordination, 
or disuse atrophy are currently associated with the 
appellant's service-connected low back disability, and the 
resultant impairment has been contemplated by the 0 and 20 
percent ratings, respectively.  Overall, the 0 and 20 percent 
ratings for lumbosacral strain adequately compensate the 
appellant for the degree of disability which has been 
objectively shown, including that due to pain on use.  With 
consideration of the provisions of 38 C.F.R. §§ 4.7, 4.10, 
4.40 and 4.45, the appellant's symptomatology supports no 
more than a schedular rating of 0 percent preceding January 
30, 2001, and 20 percent from January 30, 2001.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293.

Application of the extraschedular provision is again not 
warranted in this case.  38 C.F.R. § 3.321(b) (2001).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

To establish a claim for service connection, the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Epps v. Gober, 126 F.3d at 1468.  Medical 
evidence is required to provide the existence of a current 
disability and to fulfill the nexus requirement.  Id. at 
1467-68.

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (2001), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim may still be 
established pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App 488, 495-98 
(1997).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

4.  Entitlement to service connection for migraine headaches.

Service connection has already been established for headaches 
as a residual of cerebral concussion and service medical 
records are negative for any diagnosis of migraine headaches.  
The only indication of migraine headaches of record was made 
by the appellant's private physician Dr. H. B. in October 
1995, many years after the appellant's military separation.  
However, upon further examination in December 1995, Dr. H. B. 
merely indicated chronic recurring right-sided headaches and 
status post closed head injury with possible chronic post 
concussion type headaches, and, in February 1997, a VA 
examiner reported that the appellant was unable to report any 
aura, throbbing, slashing of the face, or photophobia, and 
that he simply described his pain as "if somebody pushed on 
my head."  The examiner concluded, after review of the 
medical record, that this was a very nonspecific headache 
description and did not fit into any of the headache types, 
but that the appellant did have some suboccipital discomfort 
which was more characteristic to the so called muscle 
contraction or tension type of headache.  He summarized 
certain doubts that the appellant's headache symptoms were 
physically related to his accident in service, but rather 
indicated a subjective pain syndrome.  In any case, the 
appellant is already service-connected for headaches as a 
residual of his cerebral concussion and the evidence does not 
establish a current or separate diagnosis for migraine 
headache.

The only evidence contained in the claims file which would 
tend to establish that the appellant has migraine headaches, 
in addition to his service-connected residuals of cerebral 
concussion, that are related to his period of military 
service is the appellant's own contentions as set forth in 
various correspondence and hearing testimony received by VA.  
However, as the appellant has not been shown to be a medical 
expert, he is not qualified to express an authoritative and 
probative opinion regarding any medical causation.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that a veteran does not meet his or her 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  

For these reasons, the evidence is not so evenly balanced as 
to require application of the benefit of the doubt in favor 
of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  A preponderance of the evidence of record is against 
entitlement to service connection for chronic migraine 
headaches.

5.  Entitlement to service connection for a stomach disorder.

Service medical records indicate that the appellant 
complained of diarrhea and vomiting of two days duration, 
diagnosed as gastroenteritis in January 1977, and that he had 
bilateral lower quadrant tenderness without masses following 
an automobile accident described as a seatbelt injury, lower 
abdominal contusion, in May 1977.  However, no complaints 
referable to his stomach were indicated at the time of his 
July 1977 military separation examination and his abdomen was 
described as normal.  Post-service medical treatment records 
are negative for any complaints or findings regarding his 
stomach until November 1988, more than eleven years after his 
military separation, when he complained of a burning pain in 
his stomach after eating spicy foods of two months duration, 
with no diagnosis indicated.  Along with other physical 
complaints, the appellant again reported stomach pains in May 
1989 and October 1995, with no diagnoses referable to his 
stomach indicated.  At his May 2002 hearing on appeal before 
the undersigned, the appellant testified that he had a 
stomach condition that developed in service as the result of 
a motor vehicle accident.  He denied current treatment for a 
stomach condition, but claimed that he still had stomach pain 
and upset.

Based upon the record, the Board finds that the appellant had 
acute and transitory gastroenteritis during service and an 
abdomen contusion that resolved by the time of his military 
separation.  He has no more than general complaints of 
stomach pain more than eleven years post service with no 
associated diagnoses.  The only evidence contained in the 
claims file which would tend to establish that the appellant 
has a stomach disability related to service is his own 
contentions, and, as the appellant has not been shown to be a 
medical expert, he is not qualified to express an 
authoritative and probative opinion regarding any medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

For these reasons, the evidence is not so evenly balanced as 
to require application of the benefit of the doubt in favor 
of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  A preponderance of the evidence of record is against 
entitlement to service connection for a stomach disability.

6.  Entitlement to service connection for a respiratory 
disorder.

Although the appellant did complain of "chest pain" in the 
cardiac area during service, his lungs were described as 
normal and service medical records are devoid of any 
complaints or findings referable to the appellant's 
respiratory system, and his lungs were described as normal at 
the time of his July 1977 military separation examination.  
Post service treatment records first indicate treatment for 
an underlying condition of bronchitis in April 1989, more 
than eleven years after his military separation, with no 
indication that the condition was chronic or that there was a 
nexus between his complaints of bronchitis and his period of 
service.  In fact, in a June 1991 letter, Dr. W. B. L. 
indicated that the appellant claimed that he thought he had a 
"lung problem" and talked about having sinusitis and 
bronchitis as a consequence of having worked as a spray 
painter.  He was later seen for bronchitis in 1996, and for 
an upper respiratory infection in December 2000.  In January 
2001, the appellant reported that he had been short-winded 
for the past year and the examiner reported that the 
appellant had an obese chest wall which resulted in impaired 
percussion note and decrease in the intensity of breath 
sounds, but there were no rales, no rhonchi, and no wheezes.  
At his May 2002 hearing on appeal, the appellant referred to 
his respiratory claim as pain and pressure in his chest 
related to the automobile accident in service, but claimed 
that he was not aware of a diagnosis.

The Board finds that the preponderance of the evidence is 
against the appellant's claim for entitlement to service 
connection for a respiratory disorder.  The appellant first 
complained of bronchitis more than eleven years after his 
military separation.  Further, he has no current diagnosis of 
a respiratory disorder other than breathing difficulties 
associated with his obesity.  The only evidence contained in 
the claims file which would tend to establish that the 
appellant has a respiratory disorder related to service is 
his own contentions, and, as the appellant has not been shown 
to be a medical expert, he is not qualified to express an 
authoritative and probative opinion regarding any medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

For these reasons, the evidence is not so evenly balanced as 
to require application of the benefit of the doubt in favor 
of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

7.  Entitlement to service connection for chronic fatigue.

Service medical records reveal that the appellant was 
prescribed Benadryl for sleep during his hospitalization 
following an automobile accident in May 1977, and that he 
reported frequent trouble sleeping at the time of his 
military separation examination July 1977.  However, no 
findings or diagnoses referable to chronic fatigue were 
indicated and the appellant's neurological evaluation was 
reported as normal.  Post service medical treatment records 
merely indicate that the appellant complained of fatigue to 
Dr. H. B. in October 1995, more than eighteen years following 
his military separation, and that he claimed that he had been 
diagnosed with "chronic fatigue syndrome."  At his May 2002 
hearing on appeal, the appellant reported that he had fatigue 
as the result of the accident during service.  He also 
indicated that Dr. H. B. gave a diagnosis of chronic fatigue 
due to head trauma in 1995.  However, a review of the medical 
record reveals that Dr. H. B. merely indicated chronic 
fatigue based upon history, and did not provide a diagnosis 
of chronic fatigue.

The appellant has no current diagnosis of chronic fatigue.  
Again, the only evidence contained in the claims file which 
would tend to establish that the appellant has a chronic 
fatigue syndrome related to service is his own contentions, 
and, as the appellant has not been shown to be a medical 
expert, he is not qualified to express an authoritative and 
probative opinion regarding any diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

For these reasons, the evidence is not so evenly balanced as 
to require application of the benefit of the doubt in favor 
of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  A preponderance of the evidence of record is against 
entitlement to service connection for chronic fatigue 
syndrome.

New and Material Evidence

8.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder has been 
submitted.

The Board must now determine whether the additional evidence 
submitted since VARO's unappealed rating decision of March 
1997 is both new and material to the issue of service 
connection for an acquired psychiatric disability, and 
warrants reopening of that claim.

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); Barnett v. Brown, 83 F.3d 1380, 1383- 4 
(Fed. Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (2001).  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Under 38 C.F.R. § 3.104(a) (2001), a decision of a rating 
agency or other agency of original jurisdiction shall be 
final and binding . . . as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or [except by clear and unmistakable error].

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  "New" evidence is that which is not "merely 
cumulative" of other evidence in the record, while 
"[m]aterial" evidence is "relevant and probative of the issue 
at hand."  Justus v. Principi, 3 Vet. App. 510, 512 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This presumption is made only for the purpose of 
determining whether the case should be reopened.  Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  Justus, 3 Vet. App. at 513.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . . 
. cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  Just as the [Board] must 
point to a medical basis other than its own unsubstantiated 
opinion (Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), 
the veteran cannot meet his initial burden by relying upon 
his own, or his representative's, opinions as to medical 
matters.  Nor can the veteran meet the 'new and material 
evidence' burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993).

The appellant filed his original claim for a "nervous 
condition" in March 1986, and VARO denied his claim in a May 
1986 rating decision on the basis that service records were 
negative for evidence of schizophrenia or other psychosis or 
psychoneurosis in service or within a year of discharge, and 
that a personality disorder which was noted in service was 
considered to be a constitutional or developmental 
abnormality.  The appellant submitted duplicate medical 
treatment records dated in 1986 that showed an Axis I 
diagnosis of schizophrenia, and VARO again denied his claim 
in a May 1989 rating decision, on the basis that new and 
material evidence sufficient to warrant reopening of his 
claim had not been submitted.  The appellant appealed VARO's 
denial of his claim to the Board, and the Board likewise 
denied his claim in an August 1990 decision.  Additional 
medical treatment records were submitted which continued to 
show pertinent diagnoses of paranoid schizophrenia, and 
suspected schizoid personality on neurological examination in 
February 1997, and VARO again denied the appellant's claim in 
a March 1997 rating decision.  The appellant was notified of 
this decision in March 1997, but did not file an appeal and 
this decision became final.   

The additional pertinent evidence submitted since VARO's 
March 1997 rating decision includes the medical records 
relied upon by the Social Security Administration for the 
appellant's award of disability benefits, which include a 
July 1991 psychiatric review indicating a diagnosis of 
chronic paranoid schizophrenia by history; his January 2001 
VA neurological examination which revealed that the appellant 
indicated a previous diagnosis of paranoid schizophrenia for 
which he had not been taking his medication, and an opinion 
that his schizophrenia was not likely related to service-
connected conditions; his VA post traumatic stress disorder 
examination which revealed a diagnosis of schizophrenia, 
paranoid type, untreated at present due to not coming for 
appointments, and elements of simple phobia. 

Taken as a whole, the Board finds that the additional 
evidence submitted, which also consists of the appellant's 
oral and written statements to the effect that he has an 
acquired psychiatric disability that manifested during or as 
a result of his military service, is not new and material 
evidence.  His general contentions that he has a psychiatric 
disorder that occurred during or as the result of service are 
essentially reiterative of previous contentions of the 
appellant when he filed his original claim.  As the probative 
value of these statements has been previously assessed and 
rejected by VARO in its prior final denial of his claim in 
March 1997, these statements are redundant of prior 
contentions and do not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The 
additional medical records merely indicate current diagnoses 
of schizophrenia and a personality disorder, and do not 
relate any acquired psychiatric disorder to his period of 
service.

The previous VARO decision of March 1997 considered medical 
evidence showing that the appellant currently had 
schizophrenia which was not shown during active service or 
within one year thereafter, and the additional evidence 
showing postservice schizophrenia subsequently, but not 
during active service, is cumulative and redundant of prior 
medical evidence and does not constitute new and material 
evidence.  See Reid, 2 Vet. App. at 315.

Based upon the foregoing, and for the reasons and bases 
stated, the Board concludes that the additional evidence 
submitted by the appellant in order to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder is either not new, or does not bear directly and 
substantially upon the specific matters under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  The Board finds 
that new and material evidence has not been submitted, and 
the appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder is not reopened, and the 
unappealed rating decision of March 1997 remains final.  The 
benefit sought on appeal remains denied.

Clear and Unmistakable error

9.  Whether the decisions to deny service connection, 
increased evaluations of service-connected disabilities, and 
entitlement to individual unemployability were clearly and 
unmistakably erroneous.

According to Livesay v. Principi, 15 Vet. App. 165 (2001), 
which dealt with the issue of whether the VCAA applied to 
claims of clear and unmistakable error in prior Board 
decisions, the VCAA provided an excuse to remand many, but 
not all, claims.  It was noted that the VCAA was not 
applicable to matters involving statutory interpretation.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  The Court in Livesay 
then held that the VCAA did not apply to allegations of clear 
and unmistakable error in a prior Board decision.  It was 
stated that clear and unmistakable error claims are not 
conventional appeals; rather, they are requests that a 
previous decision be revised.  To establish a clear and 
unmistakable error request, appellants must make specific 
allegations of error, and that error must be based upon the 
record as it existed at the time of the prior decision.  See 
Fugo v. Brown, 6 Vet. App. 40 (1993).  A clear and 
unmistakable error request is unlike any other claim that can 
be made; it is a procedural device that provides a way to 
reverse or revise a prior final RO or Board decision.  It is 
not a claim for a benefit but is a way to collaterally attack 
an otherwise final decision.

The Court in Livesay went on to note that Section 2 of the 
VCAA added a new section 5100 to title 38 of the United 
States Code.  This new section defined the term "claimant" 
as meaning "any individual applying for, or submitting a 
claim for, any benefit under the laws administered by the 
Secretary."  See 38 U.S.C.A. § 5100 (West Supp. 2001).  The 
VCAA extends the duty of the Secretary to assist a claimant 
in the development of their claims.  However, as noted, a 
request for clear and unmistakable error is not a claim for a 
benefit.  As a consequence, a person requesting the revision 
or reversal of a prior final RO or Board decision is not a 
"claimant" that is entitled to the expanded requirements to 
assist as set out by the VCAA.

Livesay also stated that the regulations pertaining to claims 
of clear and unmistakable error in final Board decisions 
support the distinction made between these allegations and 
claims for benefits.  Generally, 38 C.F.R. §§ 20.1400-20.1411 
make clear that the "claimant-friendly" provisions of the 
title 38 do not apply to motions for clear and unmistakable 
error.  The "benefit of the doubt" rule also does not apply 
to these motions.  38 C.F.R. § 20.1411(a).  Clear and 
unmistakable error motions are also not subject to reopening 
on the basis of submission of new and material evidence.  
38 C.F.R. § 20.1411(b).  Significantly, it is specifically 
noted that a clear and unmistakable error motion is not an 
application for benefits to which the duties to notify and 
assist attach.  38 C.F.R. § 20.1411(c) & (d).  Finally, the 
Court stated that there was nothing in the legislative 
history of the VCAA to suggest that VA's duties to assist and 
notify were applicable to clear and unmistakable error 
motions.

While the Livesay case involved a motion of clear and 
unmistakable error in a final Board decision, it is found 
that it can be applied by analogy to clear and unmistakable 
error motions involving prior, final RO decisions.  In both 
instances, the clear and unmistakable error motions are 
attempts to collaterally attack a final decision and are not 
claims for benefits.  Therefore, it is found that the 
expanded duties to notify and assist a claimant in developing 
a claim do not apply to allegations of clear and unmistakable 
error in a final RO decision.

In an August 1977 rating decision, VARO granted the appellant 
entitlement to service connection for residuals of a cerebral 
concussion, evaluated as 10 percent disabling; bursitis of 
both knees, evaluated as 0 percent disabling; and lumbosacral 
strain, evaluated as 0 percent disabling.  

A VA examination was conducted, and VARO confirmed and 
continued its assigned ratings for residuals of a cerebral 
concussion and lumbosacral strain in an October 1979 rating 
decision.

VARO denied the appellant's claim for a nervous condition in 
a May 1986 rating decision on the basis that service records 
were negative for evidence of schizophrenia or other 
psychosis or psychoneurosis in service or within a year of 
discharge, and that a personality disorder which was noted in 
service was considered to be a constitutional or 
developmental abnormality.  VARO confirmed and continued its 
denial of service connection on the basis that new and 
material evidence sufficient to warrant reopening of the 
appellant's claim had not been submitted in May 1989.  The 
decision was appealed and subsumed by the Board's decision in 
August 1990.

Additional medical records were submitted, and VARO denied 
the appellant's claim for entitlement to an increased rating 
for residuals of a cerebral concussion and lumbosacral strain 
in a March 1996 rating decision.  

Additional medical records were submitted and VARO again 
denied the appellant's claim for an increased rating for 
residuals of a cerebral concussion and lumbosacral strain in 
a September 1996 rating decision.  A total rating based upon 
individual unemployability was also denied.  This rating 
decision is not final and is the subject of the current 
appeal.  Likewise, a March 1997 rating decision which, in 
pertinent part, confirmed and continued the denial of the 
appellant's claim for increased ratings and a total rating 
based upon individual unemployability, is a continuation of 
the appellant's appeal.  

VARO's denied entitlement to service connection for migraine 
headaches, a stomach condition, a respiratory condition, and 
fatigue; determined that new and material evidence sufficient 
to warrant reopening of the appellant's claim for entitlement 
to service connection for an acquired psychiatric condition, 
to include schizophrenia, had not been submitted; and found 
no clear and unmistakable error in previous rating decisions 
in a May 1999 rating decision.  This decision is also not 
final and is the subject of the current appeal.  

In a December 1998 statement, the appellant claimed that the 
VA "has always made clear and unmistakable errors in rating 
and adjudicating [his] claims and appeals."  He also claimed 
that VA "violated [his] constitutional rights in the 
handling of [his] individual benefits claims appeals [sic] 
under the fifth amendment to veterans [sic] administration 
procedures applied in adjudicating [his] claims appeals 
[sic]."  He further reported that his "rating decisions has 
[sic] not been reconsidered on the basis of all the evidence 
of record including my substantive appeals VA form 9's"; 
that new and material evidence was not considered; that 
medical evidence from Dr. H. B. was not considered; and that 
his application for individual unemployability and additional 
evidence from a May 1989 rating decision was not considered.  

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2001).  The question of whether clear and unmistakable error 
is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error. "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell 
at 313).  The Court has also held that the failure to fulfill 
the duty to assist does not constitute clear and unmistakable 
error.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

For a claim of clear and unmistakable error to be reasonably 
raised, the claimant must provide some degree of specificity 
as to what the alleged error is, and, unless it is the kind 
of error that, if true, would be clear and unmistakable error 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996), 
citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different.  Similarly, broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non- specific 
claim of error cannot satisfy the stringent pleading 
requirements for the assertion of clear and unmistakable 
error.  See Fugo, 6 Vet. App. at 44-45.  Where a claimant 
fails to reasonably raise a clear and unmistakable error 
claim as set forth above, there is no requirement to address 
the merits of the issue.  Fugo, 6 Vet. App. at 45.

In other words, if the error alleged is not the type of error 
that, if true, would be clear and unmistakable error on its 
face; or if the claimant is only asserting disagreement with 
how the RO evaluated the facts before it; or if the claimant 
has only alleged a failure on the part of VA to fulfill its 
duty to assist; or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a manifestly different result, then the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  See Luallen v. Brown, 8 Vet. App. 92 (1995); 
see also Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In this case, there are no specific allegations as to how the 
appellant's constitutional rights were violated, and his 
remaining allegations involve the weighing or evaluating of 
evidence.  This violates the stringent pleading requirements 
necessary to prevail in clear and unmistakable error claims.  
Fugo, supra. 

Because the appellant has failed to reasonably raise, i.e., 
plead, a valid clear and unmistakable error claim with 
respect to the rating decisions at issue, there is no need to 
address the issue of clear and unmistakable error with 
respect to the merits of these decisions.  Fugo, 6 Vet. App. 
at 45.  Accordingly, the claim is denied because of the 
absence of legal merit or lack of entitlement under the law.  
See Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Although the Board considered and denied the appellant's 
claim on grounds different from that of the RO, which 
apparently denied the claim on the merits, he has not been 
prejudiced by the decision.  In deciding the issue of clear 
and unmistakable error on the merits, the RO accorded him 
greater consideration than his claim in fact warranted under 
the circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Total Rating

10.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.

The appellant is seeking a total rating based on individual 
unemployability due to his service-connected disabilities.  
His service-connected disabilities include residuals of a 
cerebral concussion, currently evaluated as 10 percent 
disabling, lumbosacral strain, currently rated as 20 percent, 
and bursitis of the knees, currently evaluated as 0 percent 
disabling, under 38 C.F.R. § 4.71a, 4.130 Diagnostic Codes 
5019, 5295, 9304 (2001).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2001).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2001).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991 & Supp. 2001).  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

The appellant's disability evaluations have been previously 
discussed at length. 

The appellant contends, in essence, that his service-
connected residuals of cerebral concussion, lumbosacral 
strain, and bursitis of the knees render him unemployable.

As the appellant's only service-connected disabilities are 
residuals of cerebral concussion, evaluated as 10 percent 
disabling, lumbosacral strain, evaluated as 20 percent 
disabling, and bursitis of the knees evaluated as 0 percent 
disabling, with a combined rating of 30 percent, he fails to 
satisfy the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).  He does not have 
one service-connected disability evaluated as 60 percent 
disabling or one service-connected disability evaluated as 40 
percent disabling with additional service-connected 
disabilities such that his combined evaluation would equal at 
least 70 percent.

As noted above, even if the appellant's disability fails to 
meet the statutory requirements, a total rating may be 
granted on an extraschedular basis if it is found that the 
appellant is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities

After reviewing the record, the Board finds that the 
appellant's service-connected disabilities are not of such 
severity as to render him unable to secure or follow 
substantially gainful employment.

At the time of the appellant's VA joints examination in 
February 1997, the examiner's impression was of a history of 
lumbar strain without significant objective abnormalities on 
examination, and arthralgia of the knees bilaterally with a 
history of knee injury without any significant objective 
abnormality on examination.  He further reported that the 
there was no organic objective evidence that the appellant 
had significant pain, nor was there any organic objective 
evidence to suggest that pain would interfere with his 
activities.  Neurological examination was normal.  The 
appellant's most recent January 2001 VA examination report 
revealed that the examiner specifically concluded that the 
appellant's service-connected conditions did not result in 
unemployability, but that his nonservice-connected obesity 
would limit his employability to jobs that did not require 
hard physical exertion.

The Board concludes that there is no competent medical 
evidence which demonstrates that the appellant's service-
connected disabilities, alone, preclude him from securing or 
following substantially gainful employment.  Moreover, there 
is no medical evidence that the manifestations of the 
appellant's service-connected disabilities result in marked 
functional impairment or adversely affect his industrial 
capabilities in a way or to a degree other than that 
addressed by VA's Rating Schedule.  There is no medical 
opinion that the appellant is unemployable solely due to his 
service-connected disability.  Nor does the evidence show 
that his disabilities have caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  See 38 C.F.R. §§ 3.321(b), 
4.16(b) (2001).

The Board is, of course, aware of the appellant's oft-
repeated contention that he cannot work due to his service-
connected conditions.  The appellant's contention is at odds 
with the objective medical evidence of record, including 
repeated X-ray studies and physical examination reports 
referred to previously, which have been essentially negative 
for objective findings, with the exception of muscle spasms 
on VA examination in January 2001.  In addition, the Board 
notes that there is a long history of exaggeration on the 
appellant's part of his service-connected physical symptoms, 
dating from his military service and exhibited most recently 
during the January 2001 VA examination.

The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).  The Board places less weight 
or probative value on the appellant's statements concerning 
the symptoms from his service-connected disabilities than it 
does on the objective medical reports.  Although the Board 
must take into consideration the appellant's statements, it 
may consider whether self-interest may be a factor in making 
such statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Pond v. West, 12 Vet. App. 341, 345 (1999).  His 
statements concerning manifestations of his service-connected 
disabilities being of such extreme severity as to have 
precluded employment for years lack credibility in light of 
the essentially negative clinical picture which has been 
repeatedly presented by examining physicians and objective 
diagnostic testing.

The evidence in support of the appellant's claim consists of 
his own self-serving statements.  The Board concludes that 
the probative medical evidence, which has been previously 
described in detail, establishes that the appellant is not 
currently precluded from substantially gainful employment as 
the result of his service-connected disabilities.  The 
preponderance of the evidence is against a total rating for 
compensation based on unemployability.  The benefit sought on 
appeal is accordingly denied.


ORDER

A rating in excess of 10 percent for residuals of cerebral 
concussion is denied.

A rating in excess of 0 percent for lumbosacral strain 
preceding January 30, 2001 is denied.

A rating in excess of 20 percent for lumbosacral strain 
beginning January 30, 2001 is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for chronic fatigue is 
denied.

New and material evidence having not been submitted, the 
appellant's request to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder is 
denied.

The appeal, based on clear and unmistakable error in prior RO 
decisions denying entitlement to service connection, 
increased rating, and a total rating based on unemployability 
is denied.



Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

